DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:   
Claim 1 recites the limitation “An oral appliance, comprising: A generally u-shaped”. The recitation of “A generally u-shaped” comprises an improper capitalization of “A”. Examiner recommends making the second recitation of A, a lower-case letter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “having components”. This limitation is considered to be unclear due to the fact that “circuitry components” were already presented in claim 1. Thus, it is unclear as to if “components” is a new feature, or corresponds to the circuitry components as was presented. For the purpose of examination, Examiner will interpret “components” as being “the circuitry components”.
Claim 6 presents the limitation “rigid components”. This limitation lacks antecedent basis in the claim. For the purpose of examination, Examiner will interpret this limitation as “the plurality of rigid portions”.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “all of the components face the labial flange”.
Claim 7 presents the limitation “the components”. This limitation lacks antecedent basis. For the purpose of examination, Examiner will interpret this limitation as “the circuitry components” similar to claim 1. 
Claims 2-5, and 8-10 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (US 2014/0257051 A1) (hereinafter Cam).
In regards to claim 1, Cam discloses an oral appliance (device as seen in figure 1a; see [0050]; see figure 1a), comprising: 
a generally u-shaped base portion (1; see [0050]; see figure 1a) having a tray (as indicated by A in annotated figure 1a below) and a labial flange (as indicated by B in annotated figure 1a below), the labial flange (B) having a pocket (see figure 1b that 2 and 3 are positioned within a pocket of B) adapted to receive corresponding circuitry components (1b that the pocket of B comprises receives the corresponding circuitry components 2, 3);
circuitry (2, 3, and 5-8 and their corresponding wires which form a circuit or circuitry; see [0050-0051]; see figure 1a) arranged on the labial flange (B; see figure 1a) and having components (2, 3, and 5-8) arranged in respective pockets (see figure 1b); and 
a cover portion (as indicated by C in annotated figure 1b below; see [0103] in reference to a double layer of EVA material for sealing circuitry) sealingly arranged on the labial flange (B) and covering the circuitry (2, 3, and 5-8 and wiring).

    PNG
    media_image1.png
    402
    523
    media_image1.png
    Greyscale

Cam does not explicitly disclose a plurality of pockets, and components arranged in respective pockets of the plurality of pockets. 
However, it would have been obvious to one of ordinary skill in the art, looking at the engagement of circuitry components 2 and 3 with the labial flange within a pocket defined in the labial flange for securing the components, to have similarly positioned the rest of the circuitry components within a plurality of pockets defined within the labial flange. Further, Cam teaches a second embodiment in which “a sensor board 131 and a battery 132 sealed between two layers of EVA material” (see [0103]) and “sensor position and material thickness are chosen to allow the embedded proximity sensor” (see [0104]; embedded is construed to mean that the proximity sensor is pushed into, or embedded (as if embedded within a pocket), within the mouthguard ; and thus the two layers in combination form a plurality of pockets for containing circuitry components (see figure 13b where it can be seen that the sensor board is within the device, and covered by material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified by labial flange as disclosed by the first embodiment of Cam and to have included additional pockets, thereby forming a plurality of pockets for receiving circuitry components as obviated by the pocket containing a portion of the circuitry components of the first embodiment, and the circuitry components being located within a pocket of the second embodiment of Cam in order to have provided an improved labial flange that would add the benefit of providing pockets in which the circuitry components can be received and secured, thus ensuring the components do not shift while the device provides its intended function of sensing impacts of the user’s head (See [abstract]).
In regards to claim 2, Cam discloses the invention as discussed above. 
Cam further discloses wherein the circuitry (2, 3, 5-8 and wiring) is in a registered position on the labial flange (B; see figure 1b that 2 and 3 being located within a pocket, is considered to be within a predetermined position, and therefore in a registered position).
In regards to claim 3, Cam discloses the invention as discussed above. 
Cam further discloses wherein the labial flange (B) and the circuitry (2, 3, 5-8 and wiring) include alignment features (shapes of 2-3, and 5-8 and the shape of their corresponding pockets; see figure 1b that 2 and 3 have a shape which correspond to the pocket they are disposed within; thus, the pockets for circuitry components 5-8 would be similarly shaped to the circuitry components; therefore, the corresponding shapes of the components and pockets are considered alignment features) to provide for the registered position (predetermined position of circuitry).
In regards to claim 6, Cam discloses the invention as discussed above. 
Cam further discloses wherein the circuitry (2, 3, 5-8) comprises a plurality of rigid portions (sensor board; see figure 1a; see [0103] in reference to a sensor board supporting circuitry components, thus although Cam is silent as to a sensor board supporting 5, 6, and 8, it can be seen that the aforementioned structures are supported on a board) supporting circuitry components (2, 3, 5-8; see [0103]; see figures 1a and 13a) and a flexible portion (wiring; see annotated figure 1a) arranged between the plurality of rigid components (sensor board; see figure 1a).

    PNG
    media_image2.png
    298
    550
    media_image2.png
    Greyscale

In regards to claim 7, Cam discloses the invention as discussed above.
	Cam further discloses wherein the circuitry (2, 3, 5-8) is arranged with substantially all of the components facing the labial flange (B; see figure 1a that the circuitry is positioned on the labial flange, and thus has some portion facing the labial flange (i.e. upper or lower surface, front or rear surface)).
In regards to claim 8, Cam discloses the invention as discussed above. 
Cam does not disclose wherein a portion of the labial flange is a transparent portion.
However, Cam teaches a second embodiment of the oral appliance (mouthguard; see [0103]; see figure 13b) comprising an analogous labial flange (see figure 13b) wherein a portion of the labial flange is a transparent portion (see figure 13b; see [0108] in reference to the transparent mouthguard) for the purpose of embedding a sensor in the mouthguard to face the tooth, a device can use the infrared signal drop to detect mouthguard dislocation (see [0108]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the labial flange of the first embodiment of the mouthguard as disclosed by Cam and to have formed the labial flange from a transparent material as taught by the second embodiment of the mouthguard as taught by Cam in order to have provided an improved labial flange that would add the benefit of allowing sensors to face the tooth, and  use the infrared signal drop to detect mouthguard dislocation (see [0108]) thus reducing the false positive impact readings in the instant case that the mouthguard becomes dislodged from the user’s mouth and gets stepped on skewing the data (see [Abstract]).
In regards to claim 9, Cam discloses the invention as discussed above. 
Cam does not disclose wherein a proximity sensor is arranged in registration with the transparent portion. 
However, the second embodiment of Cam further teaches wherein a proximity sensor (135; see [0103]; see figure 13b) is arranged in registration with the transparent portion (see figure 13b) for the purpose of embedding a sensor in the mouthguard to face the tooth, a device can use the infrared signal drop to detect mouthguard dislocation (see [0103] in reference to 135 comprising infrared emitters for proximity sensing; see [0108]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of the first embodiment of the mouthguard as disclosed by Cam and to have included a proximity sensor as taught by the second embodiment of the mouthguard as further taught by Cam in order to have provided an improved sensor that would add the benefit of allowing sensors to face the tooth, and use the infrared signal drop to detect mouthguard dislocation (see [0108]) thus reducing the false positive impact readings in the instant case that the mouthguard becomes dislodged from the user’s mouth and gets stepped on skewing the data (see [Abstract]).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (US 2014/0257051 A1) (hereinafter Cam) in view of Adell (US 5,406,963).
In regards to claim 4, Cam discloses the invention as discussed above.
Cam does not disclose a dentition portion arranged on the tray. 
However, Adell an analogous tray (10; see [Col 2 ln 30-38]; see figure 1) comprising a dentition portion (12; see [Col 2 ln 39-44]; see figure 2) arranged on the tray (10; see figure 5) for the purpose of providing an increase in impact absorbing properties of the oral appliance (see [Col 3 ln 15-26]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oral appliance as disclosed by Cam and to have included the detention portion arranged on the tray as taught by Adell in order to have provided an improved oral appliance that would add the benefit of providing an increase in impact absorbing properties of the oral appliance (see [Col 3 ln 15-26]) and further adding an additional layer between the user’s teeth and the circuitry portions of the oral appliance, reducing the likelihood that a user may chew or bite down on the device and damage the electronic aspects of the device, rendering the device inoperable.
In regards to claim 5, Cam as now modified by Adell discloses the invention as discussed above. 
Cam as now modified by Adell does not disclose wherein the tray comprises a plurality of openings and the dentition portion passes through the plurality of openings to engage bottom teeth of a user.
However, Adell further teaches wherein the tray (10) comprises a plurality of openings (20; see [Col 2 ln 30-38]; see figure 1) and the dentition portion (12) passes through the plurality of openings (20; see figures 4-5) to engage bottom teeth of a user (see [Col 2 ln 30-45]) for the purpose of bonding the detention portion to the tray without use of separate adhesive or other means of attachment (see [Col 1 ln 40-52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray and detention portion as disclosed by Cam as now modified by Adell and to have provided the tray portion with a plurality of openings, and a detention portion extending through said openings as further taught by Adell in order to have provided an improved tray and detention portion engagement that would add the benefit of bonding the detention portion to the tray without use of separate adhesive or other means of attachment (see [Col 1 ln 40-52).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cam et al. (US 2014/0257051 A1) (hereinafter Cam) in view of Hennig et al. (US 2011/0218455 A1) (hereinafter Hennig).
	In regards to claim 10, Cam discloses the invention as discussed above. 
	Cam does not disclose wherein the proximity sensor is a plurality of proximity sensors and each sensor of the plurality of proximity sensors is arranged at a different position along the u-shaped tray.
	However, Hennig teaches an analogous oral appliance (200; see [0042]; see figure 2a-2c) comprising an analogous u-shaped tray (tray as seen in figure 2a) sensor (201a-c; see [0042]; see figures 2a-2c) for the analogous purpose of sensing and detecting shocks or impacts to the user (see [0042]) wherein the sensor (201a-c) is a plurality of sensors (see figures 2a-2c that 201a-c is a plurality of sensors) each sensor of the plurality of sensors (201a-c) is arranged at a different position along the u-shaped tray (see figure 2a) for the purpose of positioning the sensors along substantially orthogonal axes (See [0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximity sensor as disclosed by Cam and to have added additional proximity sensors positioned at different positions along the u-shaped tray as taught by Hennig in order to have provided an improved oral appliance that would add the benefit of positioning the sensors along substantially orthogonal axes (See [0042]) thereby allowing the device to sense impacts at differing locations on the u-shaped tray since an impact on one side of the oral appliance may read higher on the direct side and lesser on the opposite side, thus positioning additional proximity sensors along the u-shaped tray would allow for more accurate readings of impact forces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786       
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786